IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                : NO. 918
                                       :
 REAPPOINTMENT TO THE                  : SUPREME COURT RULES DOCKET
 ORPHANS’ COURT PROCEDURAL             :
 RULES COMMITTEE                       :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2022, the Honorable Lawrence J. O’Toole,

Jr., Allegheny County, is hereby reappointed as a member of the Orphans’ Court

Procedural Rules Committee for a term of five years, commencing January 1, 2023.